53 F.3d 339NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Eric Dewayne MITCHELL, Petitioner-Appellant,v.G. SMITH, Respondent-Appellee.
No. 94-16782.
United States Court of Appeals, Ninth Circuit.
Submitted April 19, 1995.*Decided April 27, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Eric Dewayne Mitchell, a California state prisoner, appeals pro se the district court's dismissal of his petition for writ of habeas corpus.  A jury convicted Mitchell of multiple counts of kidnapping, robbery and rape.  Mitchell complains that:  he should not have been sentenced for raping one of his victims on two separate occasions; the trial court failed to instruct the jury properly; his sentence constitutes cruel and unusual punishment in violation of the Eighth Amendment.


3
We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm for the reasons set forth in the district court's Memorandum and Order, which fully and fairly addresses the issues raised in this appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3